DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2020/0246088 A1.


Response to Amendment
The amendment filed on 12/01/2021 has been entered:
Claim 1 – 10 and 12 – 19 remain pending in the application;
Claim 1, 2, 7 – 9, 12 and 15 are amended;
Claim 11 is cancelled.

Applicant’s amendments to claim overcome each and every claim objection as set forth in the Non-Final Office Action mailed on 10/04/2021. The corresponding claim objections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended claims to include limitations “at least one control marker arranged in a specified spatial positional relationship with the tracking device that is known during an operation of the robot”; “and output a warning about the identified difference in response to the signal.” Applicant submitted on p.7 – 10 that “this system is advantageous in providing a warning about a difference between a measured spatial positional relationship and the specified, known spatial positional relationship”; “The cited art does not teach or suggest such a system”; “None of these examples of external parameters or rules teaches or suggests the providing of a specified or known spatial relationship between a tracking device and a control marker. Additionally, because there is no known spatial relationship being provided, there is also no teaching or suggestion that such information about a measured spatial relationship between a tracking device and control marker during operation of the system is being used in a comparison with the known spatial relationship to determine if there is a difference between the two spatial relationships and generate a warning of a potential error based on the identified difference”; “Further, Wohlgemuth fails to teach or suggest a system configured to output such a warning based on the identified difference between the measured spatial positional relationship and the specified/known spatial positional relationship”; “Morioka 
Applicant’s arguments have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection for the following reasons.
First, the limitation “a specified spatial positional relationship” is interpreted under the broadest reasonable interpretation in consistent with the disclosure in the specification of present application. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). See MPEP 2111. In this case, the disclosure in the specification of present application is recited as: “Therefore, this specified spatial positional relationship is known because a respective position of both the tracking device and the control marker relative to one another may be ascertained from their arrangement on the robot arm, for example, before the system is used, for example from or on the basis of a system specification or by a corresponding independent measurement and/or calibration, and, during use of the robotic system” in [0008]. Based on the specification, the “specified spatial position relationship” can be ascertained “by a corresponding independent measurement”. Under this interpretation, Kang does teach using joint encoder 64 as an independent measurement to determine the relative spatial position of the instrument 38, which is also represented by the position of marker 70 (see Kang, [0058], [0060], [0069]). The position information from joint encoders 64 is 
Second, since the amendments change the scope of claim, new reference Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter “Crawford”) is introduced in new grounds of rejection to teach the amended limitation in combination with the cited references. Crawford specifically teach comparing the position information from the encoder with the tracked position information from the tracker array, to generate an alert to agent about the operational issue or malfunction (see Crawford; [0356]). See detail in later 103 rejection.
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection.

Regarding the rejection of independent claim 9, applicant amended the claim to include limitations similar to the amendment to claim 1, and applicant’s arguments submitted on p.11 exclusively rely on supposed deficiency with respect to the rejection of claim 1. Applicant’s arguments have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection for the same reasons stated above.



Overall, applicant’s remarks on p.7 – 11 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 10, 12, 14 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0188132 A1; published on 07/03/2014) in view of Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter “Crawford”).

Regarding claim 1, Kang teaches a system ("… a multi-modality configuration is shown in FIG. 3N …" [0069]) comprising:
a data processing device ("… back to a controller 66, such as a computer …" [0057]);
a robot with a movable robot arm ("A first moveable support structure 26 includes a first member 28 movably coupled to a second member 30 … The moveable support structure 26 is utilized to support and couple the mobile base 24 to a coupling member 32 ..." [0054]; "… the coupling member 32 is also coupled to and configured to support 
a tracking device ("… a multi-modality configuration is shown in FIG. 3N … electromagnetic sensing/tracking 76/78, optical sensing/tracking 68/70, and optical tracking utilizing an emitter/detector 96 ..." [0069]) for tracking a position of a target object ("... to characterize the positioning and/or orientation of the anatomy 46 ..." [0069]) based on a marker arranged on the target object ("… and reflector array 70 combined to characterize the positioning and/or orientation of the anatomy 46 ..." [0069]; see Fig.3N, reflector array 70 on anatomy 46) by processing data provided by at least one of the tracking device or the marker ("… and optical tracking utilizing an emitter/detector 96 coupled to an element of the system and reflector array 70 combined to characterize the positioning and/or orientation of the anatomy 46, surgical instrumentation 38 …" [0069]) by the data processing device (“… a mobile base 24 including a controller … Various sensing, monitor, and mechanical configurations may be utilized …” [0075]); and
at least one control marker arranged ("… reflector array 70 combined to characterize the positioning and/or orientation of … surgical instrumentation 38 ..." [0069]; see reflector array 70 on the instrument 38 at the end of the arm) in a specified spatial positional relationship with the tracking device that is known during an operation of the robot (“Encoded joints 64 for the second moveable support structure 40 are utilized to characterize the relationship between the coupling member 32 and the surgical instrument 38.” [0060]; control marker 70 is arranged on instrument 68; the 
wherein the tracking device is at least indirectly secured to the robot arm ("… here with the optical tracker emitter/detector 96 directly coupled to one element {such as coupling member 32} of the integrated system." [0066]),
wherein the system is configured to: measure a spatial positional relationship between the tracking device and the control marker during the tracking of the position of the target object ("... optical tracking utilizing an emitter/detector 96 coupled to an element of the system and reflector array 70 combined to characterize the positioning and/or orientation of … surgical instrumentation 38 ..." [0069]; "… the surgical instrument is registered to a known coordinate system {step 124}." [0073]).
Kang fails to explicitly teach wherein the system is configured to: compare the measured spatial positional relationship with the specified spatial positional relationship, generate a signal based on an identified difference between the measured spatial positional relationship and the specified spatial positional relationship, and output a warning about the identified difference in response to the signal.
However, in the same field of endeavor, Crawford teaches compare the measured spatial positional relationship with the specified spatial positional relationship (“… the predicted movement based on encoder counts and tracked 3D position of the tracker array 3620 after application of known counts can be compared …” [0356]; here the position information from the encoder is interpreted as the specific spatial positional relationship, and the 3D position of the tracker array is interpreted as the measured spatial positional relationship), generate a signal based on an identified difference 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Kang with the robot operation as taught by Crawford. By utilizing extra tracking system and comparing position information from two different tracking systems, it is possible that “the agent can be alerted to the existence of that an operational issue or malfunction” (see Crawford; [0356]).

Regarding claim 2, Kang in view of Crawford teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the control marker is arranged in a constant spatial positional relationship with the tracking device during the operation of the robot ("An imaging element coupling member is moved into place relative to the targeted tissue structure by moving first moveable support structure which couples the coupling member to the mobile base {step 122}." [0073]; since only first moveable support structure is moved during step 122, the relation positon of reflector array 70 on instrument 38 to the emitter/detector 96 is fixed).



Regarding claim 4, Kang in view of Crawford teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the tracking device is secured to a robot flange ("… here with the optical tracker emitter/detector 96 directly coupled to one element {such as coupling member 32} of the integrated system." [0066]; see Fig.3N).

Regarding claim 5, Kang in view of Crawford teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the tracking device comprises an electromagnetic field generator ("In the embodiment shown, the electromagnetic transmitter 76 is mounted upon the coupling member 32, or may be mounted to another structure of the integrated system." [0067]; "… electromagnetic sensing/tracking 76/78 ..." [0069]), and wherein the control marker comprises a sensor tuned to the electromagnetic field generator ("… a plurality of electromagnetic sensors 78 fixedly or removably coupled to pertinent structures as shown" [0059]; "… electromagnetic sensing/tracking 76/78 ..." [0069]; see Fig.3N).

Regarding claim 6, Kang in view of Crawford teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the tracking device comprises a camera for optically detecting the marker and the control marker ("… and optical 
In addition, Crawford further teaches wherein the tracking device comprises a camera for optically detecting the marker and the control marker ("… for example, an active marker 720 whose position can be detected from cameras or other sensors …" [0338]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Kang with the tracking system as taught by Crawford. It would be possible “tracked markers 720 that have 3D coordinates that are detectable in real-time using cameras" (see Crawford; [0333]).

Regarding claim 7, Kang in view of Crawford teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein, to specify their spatial positional relationship with respect to one another, the tracking device is secured movably but fixably at least indirectly to the robot arm ("… here with the optical tracker emitter/detector 96 directly coupled to one element … Preferably, the emitter/detector 96 is electromechanically moveable using an actuator controlled by a user interface." [0066]).



Regarding claim 9, Kang teaches a method for tracking a position of a target object by a robotic system ("… a multi-modality configuration is shown in FIG. 3N … to 
tracking the position of the target object ("… to characterize the positioning and/or orientation of the anatomy 46 ..." [0069]) by a tracking device secured to a movable robot arm of a robot ("… here with the optical tracker emitter/detector 96 directly coupled to one element {such as coupling member 32} of the integrated system." [0066]) and a marker arranged on the target object ("… and reflector array 70 combined to characterize the positioning and/or orientation of the anatomy 46 …" [0069]; see Fig.3N, reflector array 70 on object 46);
measuring, during the tracking, a spatial positional relationship between the tracking device and at least one control marker ("... optical tracking utilizing an emitter/detector 96 coupled to an element of the system and reflector array 70 combined to characterize the positioning and/or orientation of … surgical instrumentation 38 ..." [0069]; "…  the surgical instrument is registered to a known coordinate system {step 124}." [0073]) arranged in a specified spatial positional relationship with the tracking device that is known during an operation of the robot (“Encoded joints 64 for the second moveable support structure 40 are utilized to characterize the relationship between the coupling member 32 and the surgical instrument 38.” [0060]; control marker 70 is arranged on instrument 68; the position information from encoders is independent measurement which is consistent with the disclosure of specification of present application in [0008]).
Kang fails to explicitly teach comparing the measured spatial positional relationship with a corresponding specified spatial positional relationship; generating, by 
However, in the same field of endeavor, Crawford teaches comparing the measured spatial positional relationship with a corresponding specified spatial positional relationship (“… the predicted movement based on encoder counts and tracked 3D position of the tracker array 3620 after application of known counts can be compared …” [0356]; here the position information from the encoder is interpreted as the specific spatial positional relationship, and the 3D position of the tracker array is interpreted as the measured spatial positional relationship), 
generating, by the robotic system (“… the system 1 and encoder{s} can compare movement …” [0356]), a signal based on an identified difference between the measured spatial positional relationship and the specified spatial positional relationship in dependence on the identified difference, and outputting a warning about the identified difference in response to the signal (“… and, if the values differ substantially {or values are above a predetermined threshold}, the agent can be alerted to the existence of that an operational issue or malfunction.” [0356]; in robotic control, a signal is inherent requirement for such feedback function).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Kang with the robot operation as taught by Crawford. By utilizing extra tracking system and comparing position information from two different tracking systems, it is possible that 

Regarding claim 10, Kang in view of Crawford teaches all claim limitations, as applied in claim 9, and Crawford further teaches wherein the signal is output as a control signal (“… and, if the values differ substantially {or values are above a predetermined threshold}, the agent can be alerted to the existence of that an operational issue or malfunction.” [0356]; in robotic control, a control signal is inherent requirement for generating output in such feedback function).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Kang with the robot operation as taught by Crawford. By utilizing extra tracking system and comparing position information from two different tracking systems, it is possible that “the agent can be alerted to the existence of that an operational issue or malfunction” (see Crawford; [0356]).

Regarding claim 12, Kang in view of Crawford teaches all claim limitations, as applied in claim 9, and Kang further teaches wherein, following a change to the specified spatial positional relationship between the tracking device and the control marker made during a stoppage of the robot arm, with which the control marker is adjusted ("A surgical instrument is then moved into place to have a workspace suitable for the intervention on the tissue structure using first and second moveable support structures coupled by a coupling member ..." [0073]; the arm is not moved in step 124), 

Regarding claim 14, Kang in view of Crawford teaches all claim limitations, as applied in claim 9, and Kang further teaches wherein the target object is a patient ("… to the imaged patient tissue structure …" [0053]).

Regarding claim 15, Kang in view of Crawford teaches all claim limitations, as applied in claim 9, and Crawford further teaches wherein the signal is generated when the identified difference is greater than a specified threshold value (“… the predicted movement based on encoder counts and tracked 3D position of the tracker array 3620 after application of known counts can be compared and, if the values differ substantially {or values are above a predetermined threshold}, the agent can be alerted to the existence of that an operational issue or malfunction.” [0356]; in robotic control, a signal is inherent requirement for generating output in such feedback function).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the robot system as taught by Kang with the robot operation as taught by Crawford. By utilizing extra tracking system and comparing position information from two different tracking systems, it is possible that 

Regarding claim 16, Kang in view of Crawford teaches all claim limitations, as applied in claim 12, and Kang further teaches wherein the change to the specified spatial positional relationship between the tracking device and the control marker made during the stoppage of the robot arm is relative to the target object ("A surgical instrument is then moved into place to have a workspace suitable for the intervention on the tissue structure using first and second moveable support structures coupled by a coupling member, and the surgical instrument is registered to a known coordinate system {step 124}." [0073]; the arm is not moved in step 124).

Regarding claim 17, Kang in view of Crawford teaches all claim limitations, as applied in claim 12, and Kang further teaches wherein the robotic system performs the automatic registration with the specified coordinate system of an imaging system ("It is desirable to maintain a registration between all of the involved elements, and in particular the coordinate systems of the elements, including the coordinate system 58 of the targeted anatomy 46, the coordinate system 56 of the instrument 38, and the coordinate system 54 of imaging elements/coupling member 32 so that image-based intervention may be conducted." [0055]).

Regarding claim 18, Kang in view of Crawford teaches all claim limitations, as applied in claim 8, and Kang further teaches wherein the external ensemble of auxiliary 

Regarding claim 19, Kang in view of Crawford teaches all claim limitations, as applied in claim 1, and Kang further teaches wherein the target object is a patient ("… to the imaged patient tissue structure …" [0053]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Crawford, as applied in claim 9, and further in view of Morioka et al. (US 2012/0259464 A1; published on 10/11/2012) (hereinafter "Morioka").

Regarding claim 13, Kang in view of Crawford teaches all claim limitations, as applied in claim 9, except determining a correction value from the identified difference, wherein the correction value is taken into account during the tracking of the position of the target object in order to compensate for a disruptive influence responsible for the identified difference.
However, in the same field of endeavor, Morioka teaches determining a correction value from the identified difference ("This excessive difference is corrected by a predetermined coefficient for correcting the difference of the disposition of first and second sensors 23 and 24. A calculated value obtained by multiplying the detection value by the coefficient is used as the detection value after the correction." [0054]), wherein the correction value is taken into account during the tracking of the position of 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Kang with the robot error detection as taught by Morioka. Doing so would make it possible to "provide a robot system that can detect error occurring in the robot system with high sensitivity and a control method thereof" (see Morioka; [0007]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793